Name: 2014/62/EU: Commission Implementing Decision of 6Ã February 2014 repealing Decision 2003/766/EC on emergency measures to prevent the spread within the Community of Diabrotica virgifera Le Conte (notified under document C(2014) 467)
 Type: Decision_IMPL
 Subject Matter: natural environment;  agricultural policy;  deterioration of the environment;  plant product;  environmental policy
 Date Published: 2014-02-07

 7.2.2014 EN Official Journal of the European Union L 38/45 COMMISSION IMPLEMENTING DECISION of 6 February 2014 repealing Decision 2003/766/EC on emergency measures to prevent the spread within the Community of Diabrotica virgifera Le Conte (notified under document C(2014) 467) (2014/62/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Decision 2003/766/EC (2) has failed to prevent the spread of Diabrotica virgifera virgifera Le Conte as appears from the yearly surveys carried out by the Member States pursuant to that Decision. Those surveys further show that Diabrotica virgifera virgifera Le Conte has now established in a large part of the Union territory. In addition, it is not feasible to block its further spread and effective and sustainable means of control minimising the impact of that organism on maize yield exist, in particular the implementation of a crop rotation scheme. (2) Decision 2003/766/EC should therefore be repealed. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/766/EC is repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 February 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Decision 2003/766/EC of 24 October 2003 on emergency measures to prevent the spread within the Community of Diabrotica virgifera Le Conte (OJ L 275, 25.10.2003, p. 49).